Per Curiam.
This is a petition for reinstatement after disbarment. See In re Milne, 126 Vt. 69, 222 A.2d 360 (1966). A previous petition in 1973 was denied on April 16, 1973.
The committee appointed to review the facts recommended that in view of the petitioner’s outstanding efforts toward rehabilitation and excellent community service, he be allowed to be readmitted, subject to a retaking of the bar examinations [see In re Haddad, 130 Vt. 586, 588, 298 A.2d 542 (1972)] and that he not be allowed to practice by himself.
*417 However commendable his efforts to bring his conduct back into line with the standards of responsible citizenship, it must be kept in mind that the right to practice law is not a reward for good behavior. It must be made on an evaluation of fitness for fiduciary responsibility, among other things. Annot., 70 A.L.R.2d 268 (1960). The Court views the reluctance of the special committee to find that the petitioner is fit to carry on the duties and responsibilities of the practice of law without supervision as a determination that, in fact, the petitioner is not fit for unqualified readmission as an attorney at law. With that judgment this Court must concur, having in mind the full history of this case, and we are not disposed to create a special category of legal practitioner.
The petition for readmission is denied.